Exhibit 10.4

August 11, 2008

John L. Armstrong, Jr.

c/o Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA 19462

 

  Re: Amendment to Agreement in the Event of a Change of Control of Genaera
Corporation

Dear Jack:

The Change of Control Agreement dated August 27, 2004 is hereby amended to add
Section 8 (iii) to read as follows:

(i) If a Change of Control occurs, (a) all of your outstanding unvested options
to purchase, or awards to acquire, securities of Genaera Corporation shall vest
as of the date of the Change of Control; and (b) all of your outstanding options
to purchase, or awards to acquire, securities of Genaera Corporation shall
remain exercisable for the original term of such option to purchase, or award to
acquire, securities of Genaera Corporation.

Except as amended above, all other terms and conditions of your employment shall
remain in full force and effect.

Please indicate your acceptance of this amendment by your signature below and
return to Human Resources by August 15, 2008.

Sincerely,

 

/s/ R. Frank Ecock

R. Frank Ecock Chair, Compensation Committee

Accepted:  

/s/ John L. Armstrong, Jr.

Date:   August 13, 2008